UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-2503


In Re:   KELVIN ANDRE SPOTTS, a/k/a Shorty,

                 Petitioner.




                  On Petition for Writ of Mandamus.
                          (3:98-cr-00047-1)


Submitted:   April 8, 2014                    Decided:     April 10, 2014


Before GREGORY    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kelvin Andre Spotts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin     Spotts     petitions    for     a    writ    of     mandamus,

seeking his immediate release from incarceration based on United

States v. Fisher, 711 F.3d 460 (4th Cir. 2013).                       We deny the

petition.

            Mandamus    is    a   drastic     remedy   to    be     used      only   in

extraordinary circumstances.          Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509, 516-17 (4th Cir. 2003).            Mandamus is available only when

the petitioner has a clear right to the relief sought, In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988),

and may not be used as a substitute for appeal.                    In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

            The   relief     Spotts   seeks    is    unavailable         by    way   of

mandamus.     Accordingly, while we grant leave to proceed in forma

pauperis, we deny the petition for a writ of mandamus.                        We deny

the motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   PETITION DENIED




                                       2